DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7, 8, 10-12, 16 are pending.  Applicant’s previous election of “hollow sphere like vessel in which is disposed a gas” and “graphite” as the species for the thermally insulative elements and carrier materials still applies.  No claims are currently withdrawn.
It is acknowledged that the previous Office action mistakenly omitted claim 8 from the list of pending claims (however, claim 8 was properly addressed in the 103 rejection).
Response to Amendment
Applicant’s amendment of 04/27/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 7, 8, 10-12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smalc et al. (U.S. 2006/0126304) in view of Thompson et al. (U.S. 5,285,559) in view of Sayler (U.S. 5,565,132) in view of Bauer et al. (U.S. 2008/0311398) with evidence from Selover (U.S. 2005/0196565).
Regarding claims 7, 8, 10-12 and 16, Smalc teaches a notebook and/or cellphone (as in claim 16, [0024]), comprising a housing (case, [0080]) that inherently has interior and exterior surfaces and also comprises heat generating devices (e.g., chipset, [0077]) and heat dissipating devices (e.g., heat sink which also functions as a heat spreader inherently, [0080]) wherein a thermal solution is used to transfer heat between the heat generating and dissipating devices while also preventing hot spots from being felt on the outer case of the device ([0081], [0085]).  
The thermal solution comprises a layer of anisotropic graphite (applicant’s elected species of carrier and as in claim 8, see abstract) that transmits heat better in the planar direction 
Thus, the heat generating device generates heat, which is transferred to the thermal interface material 130 and then transferred to the graphite 10 which transfers the heat in the planar direction to the heat sink ([0014], [0018], [0025], [0026], [0077]-[0087]).  Although the reference merely refers to “chipset” in the device, one of ordinary skill in the art would recognize that this is referring to a semiconductor chip in the context of laptop and cellphone devices and therefore the overall device would include the semiconductor chip, heat spreader/sink and thermal interface material 130 therebetween, as claimed.  Multiple thermal solutions (10) may be incorporated into a single device (FIG. 4) and thus the graphite layer 10 and thermal interface material 130 of one thermal solution (i.e., the thermal solution that contacts the chipset) would correspond to the heat spreader and thermal interface material (respectively) as claimed, while the other thermal solution would correspond to the thermal insulating composition and carrier substrate as claimed (i.e., in addition to the phone having separate heat spreaders/sinks and thermal interface materials, the multiple thermal solutions, 10, would also constitute heat spreaders and thermal interface materials, as claimed).
Because the thermal solution is intended to transfer heat between the heat generating and dissipating devices within the overall enclosure while shielding the case/user of the device from hot spots (with the help of the insulating protective layer 20) the thermal solution (i.e., graphite layer 10, protective layer 20, and thermal interface material 130) would be on the inside of the overall article (i.e., thus disposed on at least a portion of the interior surface of the case/housing) with the protective layer 20 facing the case to shield the user and the thermal interface material 130 facing the internal components, as claimed.  This placement on the interior side of the housing substrate is also illustrated in FIG. 4 ([0083]-[0085]) which illustrates the thermal solution 10 adjacent to the lower substrate 133 of the overall housing (and with the housing including more than two substrates, e.g., 133, 134, 135, that are dimensioned to engage each other as in claims 10-12, FIG. 4).
Smalc does not disclose that the protective layer comprises the materials as claimed.  However, Thompson is also directed to enclosures for electrical components and teaches an protective arrangement of layers provided outside of the electrical components that provides protective and insulating properties (see abstract) with part of the overall protective arrangement comprising a phase change material of (e.g., wax) which also functions as a heat sink (col. 3, lines 15-col. 4, lines 20, claim 7).  Thus, it would have been obvious to have used the layers of Thompson as the protective layer called for in Smalc because they provide the desired properties (i.e., mechanical protection, thermal insulation) and also provide an additional heat sink.
Modified Smalc does not disclose that the phase change material incorporate insulating elements.  However, Salyer is also directed to phase change materials (e.g., paraffin wax, like in Thompson of modified Smalc) that may be formed into films and are prevented from oozing during phase change by the incorporation of silica particles into the wax (with the particles being 
Modified Smalc does not disclose that the silica is a thermally insulating material (though this is inherently the case in comparison with materials having a higher thermal conductivity).  However, Bauer is also directed to silica particles that provide thickening/filler functionality (as sought by Thompson of modified Smalc) and teaches that spherical aerogel silica particles provide heat insulation properties (which is a property desired of the overall protective coating in both Thompson and Smalc) and also provide reinforcing properties when used as filler (see abstract, [0013]-[0014], [0020], [0035], [0045]).  The particles are also disclosed as being hydrophobic ([0007]), which one having ordinary skill in the art would expect to improve dispersability in the non-polar, wax phase change material of Thompson of modified Smalc.  Thus, it would have been obvious to have used the aerogel particles of Bauer as the silica particles called for by Thompson of modified Smalc in the wax/phase change material matrix in order to provide the desired thickening property and also to provide reinforcement, thermal insulation and better dispersability in the non-polar wax phase change material.  The spherical particles of aerogel are inherently a solid material having pores of air/gas inside (see as evidence of this inherent property of aerogel, [0015] of the Selover evidentiary reference) and are also hollow (i.e., having a hole or empty space inside) vessels having air/gas disposed insides, as in Applicant’s elected species.  
As explained above, the protective layer in modified Smalc would be on the graphite sheet with the graphite corresponding to the claimed carrier substrate and the protective layer corresponding to the claimed thermally insulating composition.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Smalc requires that the protective coating provide handleability and mechanical robustness.  Although this is taught by the new secondary references cited above, this is not a requirement in Smalc.  The protective layer of Smalc is optional and when included it may provide handleability and mechanical robustness as well as low thermal conductivity.  Thus, none of those aspects (handleability, mechanical robustness, and low thermal conductivity) are required because the entire protective layer is not required (i.e., is optional).  Also, handleability, mechanical robustness, and low thermal conductivity would each be beneficial in Smalc on their own because they are independent properties that provide independent improvements in the overall article.  Therefore, even if (arguendo) a material only provided low thermal conductivity (and not handleability and mechanical robustness), it would still be obvious to use between the graphite sheet and the outer enclosure in Smalc in order to prevent hot spots being felt by the user (conversely a material that only provided handleability and mechanical robustness would also be obvious because those are independently beneficial properties).  In other words, Smalc suggests that the optional protective layer may provide benefits including handleability, mechanical robustness, and low thermal conductivity such that a protective layer that just provides low thermal conductivity would still be obvious.
Applicant argues that the mechanical aspects are the “primary” purpose of the protective coating but this is not taught by Smalc (i.e., no reference of “primary” purpose).  “Protective” also does not necessarily mean mechanical protected but also may mean thermally protective (i.e., given that Smalc seeks to protect/shield the user from heat).  It is noted that in the claims of Smalc (claims 6-7) the protective coating is only required to be thermally insulating, and is not required to improve handleability and mechanical robustness (further indicated that these are not the “primary” purposes of the coating).
It is also noted that the material 130 on the other side of the graphite sheet is also disclosed as providing “handleability and mechanical robustness” to the thermal solution ([0091]) such that the material 130 may already provide the handleability and mechanical robustness, thereby allowing the protective coating to only provide lower thermal conductivity without any sacrifice of mechanical properties. 
Applicant argues unexpected results but the claims are not remotely commensurate in scope with the cited data.  The cited figures also appear to test the effect of no insulating filler vs insulating filler and therefore it is unclear to the Examiner how the insulating effect of including insulating filler would be unexpected (given that aerogel insulating filler is known in the art).  Likewise, the shielding effect of graphite sheets also appears to be known in the art (and Smalc even suggests combining a graphite film with a heat blocking coating as explained above).  It is also unclear to the Examiner how the “not uniform” results across the tested laptop (as mentioned by Applicant) correlates to the unexpected nature of the results with respect to the state of the art (i.e., one having ordinary skill would expect different parts of a laptop to produce different amounts of heat).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787